EXHIBIT 10.5

 

STOCK PLEDGE AGREEMENT

 

This Stock Pledge Agreement (this “Agreement”), dated as of July 31, 2008 among
LV ADMINISTRATIVE SERVICES INC., as administrative and collateral agent for the
Creditor Parties (as defined below) (the “Pledgee”), MICRO COMPONENT TECHNOLOGY,
INC., a Minnesota company (the “Company”), and each of the other undersigned
parties (the Company and each such other undersigned party, a “Pledgor” and
collectively, the “Pledgors”).

 

BACKGROUND

 

The Company has entered into a Securities Purchase Agreement, dated as of the
date hereof (as amended, modified, restated or supplemented from time to time,
the “Securities Purchase Agreement”), pursuant to which the Pledgee and the
other Creditor Parties (as defined in the Securities Purchase Agreement) party
thereto provide or will provide certain financial accommodations to the Company
and certain subsidiaries of the Company.

 

In order to induce the Pledgee and the other Creditor Parties to provide or
continue to provide the financial accommodations described in the Securities
Purchase Agreement, each Pledgor has agreed to pledge and grant a security
interest in the collateral described herein to the Pledgee on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

 


DEFINED TERMS.  ALL CAPITALIZED TERMS USED HEREIN WHICH ARE NOT DEFINED SHALL
HAVE THE MEANINGS GIVEN TO THEM IN THE SECURITIES PURCHASE AGREEMENT.


 


PLEDGE AND GRANT OF SECURITY INTEREST.  TO SECURE THE FULL AND PUNCTUAL PAYMENT
AND PERFORMANCE OF (THE FOLLOWING CLAUSES (A) AND (B), COLLECTIVELY, THE
“OBLIGATIONS”) (A) ALL OBLIGATIONS OWING TO PLEDGEE AND THE OTHER CREDITOR
PARTIES UNDER THE SECURITIES PURCHASE AGREEMENT AND THE RELATED AGREEMENTS
REFERRED TO IN THE SECURITIES PURCHASE AGREEMENT (THE SECURITIES PURCHASE
AGREEMENT AND THE RELATED AGREEMENTS, AS EACH MAY BE AMENDED, RESTATED, MODIFIED
AND/OR SUPPLEMENTED FROM TIME TO TIME, COLLECTIVELY, THE “DOCUMENTS”) AND
(B) ALL OTHER OBLIGATIONS AND LIABILITIES OF EACH PLEDGOR TO THE PLEDGEE AND THE
OTHER CREDITOR PARTIES WHETHER NOW EXISTING OR HEREAFTER ARISING, DIRECT OR
INDIRECT, LIQUIDATED OR UNLIQUIDATED, ABSOLUTE OR CONTINGENT, DUE OR NOT DUE AND
WHETHER UNDER, PURSUANT TO OR EVIDENCED BY A NOTE, AGREEMENT, GUARANTY,
INSTRUMENT OR OTHERWISE (IN EACH CASE, IRRESPECTIVE OF THE GENUINENESS,
VALIDITY, REGULARITY OR ENFORCEABILITY OF SUCH OBLIGATIONS, OR OF ANY INSTRUMENT
EVIDENCING ANY OF THE OBLIGATIONS OR OF ANY COLLATERAL THEREFOR OR OF THE
EXISTENCE OR EXTENT OF SUCH COLLATERAL, AND IRRESPECTIVE OF THE ALLOWABILITY,
ALLOWANCE OR DISALLOWANCE OF ANY OR ALL OF SUCH IN ANY CASE COMMENCED BY OR
AGAINST ANY PLEDGOR UNDER TITLE 11, UNITED STATES CODE, INCLUDING, WITHOUT
LIMITATION, OBLIGATIONS OF EACH PLEDGOR FOR POST-PETITION INTEREST, FEES, COSTS
AND CHARGES THAT WOULD HAVE ACCRUED OR BEEN ADDED TO THE OBLIGATIONS BUT FOR THE
COMMENCEMENT OF SUCH CASE), EACH PLEDGOR HEREBY PLEDGES, ASSIGNS,

 

1

--------------------------------------------------------------------------------


 

hypothecates, transfers and grants a security interest to the Pledgee, for the
ratable benefit of the Creditor Parties, in all of the following (the
“Collateral”): the shares of stock or other equity interests set forth on
Schedule A annexed hereto and expressly made a part hereof (together with any
additional shares of stock or other equity interests acquired by any Pledgor,
the “Pledged Stock”), the certificates representing the Pledged Stock and all
dividends, cash, instruments and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Stock; all additional shares of stock or other equity
interests of any issuer (each, an “Issuer”) of the Pledged Stock from time to
time acquired by any Pledgor in any manner, including, without limitation, stock
dividends or a distribution in connection with any increase or reduction of
capital, reclassification, merger, consolidation, sale of assets, combination of
shares, stock split, spin-off or split-off (which shares shall be deemed to be
part of the Collateral), and the certificates representing such additional
shares, and all dividends, cash, instruments and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such shares; and all options and rights, whether as
an addition to, in substitution of or in exchange for any shares of any Pledged
Stock and all dividends, cash, instruments and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all such options and rights.


 


DELIVERY OF COLLATERAL.  ALL CERTIFICATES REPRESENTING OR EVIDENCING THE PLEDGED
STOCK SHALL BE DELIVERED TO AND HELD BY OR ON BEHALF OF PLEDGEE PURSUANT HERETO
AND SHALL BE ACCOMPANIED BY DULY EXECUTED INSTRUMENTS OF TRANSFER OR ASSIGNMENTS
IN BLANK, ALL IN FORM AND SUBSTANCE SATISFACTORY TO THE PLEDGEE.  EACH PLEDGOR
HEREBY AUTHORIZES THE ISSUER UPON DEMAND BY THE PLEDGEE TO DELIVER ANY
CERTIFICATES, INSTRUMENTS OR OTHER DISTRIBUTIONS ISSUED IN CONNECTION WITH THE
COLLATERAL DIRECTLY TO THE PLEDGEE, IN EACH CASE TO BE HELD BY THE PLEDGEE,
SUBJECT TO THE TERMS HEREOF.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT (AS DEFINED BELOW), THE PLEDGEE SHALL HAVE THE RIGHT, DURING
SUCH TIME IN ITS DISCRETION AND WITHOUT NOTICE TO THE PLEDGOR, TO TRANSFER TO OR
TO REGISTER IN THE NAME OF THE PLEDGEE OR ANY OF ITS NOMINEES ANY OR ALL OF THE
PLEDGED STOCK.  IN ADDITION, THE PLEDGEE SHALL HAVE THE RIGHT AT SUCH TIME TO
EXCHANGE CERTIFICATES OR INSTRUMENTS REPRESENTING OR EVIDENCING PLEDGED STOCK
FOR CERTIFICATES OR INSTRUMENTS OF SMALLER OR LARGER DENOMINATIONS.


 

Representations and Warranties of each Pledgor.  Each Pledgor jointly and
severally represents and warrants to the Pledgee (which representations and
warranties shall be deemed to continue to be made until all of the Obligations
have been paid in full in cash and each Document and each agreement and
instrument entered into in connection therewith has been irrevocably terminated)
that: the execution, delivery and performance by each Pledgor of this Agreement
and the pledge of the Collateral hereunder do not and will not result in any
violation of any agreement, indenture, instrument, license, judgment, decree,
order, law, statute, ordinance or other governmental rule or regulation
applicable to any Pledgor; this Agreement constitutes the legal, valid, and
binding obligation of each Pledgor enforceable against each Pledgor in
accordance with its terms; (i) all Pledged Stock owned by each Pledgor is set
forth on Schedule A hereto and (ii) each Pledgor is the direct and beneficial
owner of each share of the Pledged Stock;

 

2

--------------------------------------------------------------------------------


 

all of the shares of the Pledged Stock have been duly authorized, validly issued
and are fully paid and non-assessable; no consent or approval of any person,
corporation, governmental body, regulatory authority or other entity, is or will
be necessary for (i) the execution, delivery and performance of this Agreement,
(ii) the exercise by the Pledgee of any rights with respect to the Collateral or
(iii) the pledge and assignment of, and the grant of a security interest in, the
Collateral hereunder; there are no pending or, to the best of Pledgor’s
knowledge, threatened actions or proceedings before any court, judicial body,
administrative agency or arbitrator which may materially adversely affect the
Collateral; each Pledgor has the requisite power and authority to enter into
this Agreement and to pledge and assign the Collateral to the Pledgee, for the
ratable benefit of the Creditor Parties, in accordance with the terms of this
Agreement; each Pledgor owns each item of the Collateral and, except for the
pledge and security interest granted to the Pledgee hereunder, the Collateral
shall be, immediately following the closing of the transactions contemplated by
the Documents, free and clear of any other security interest, mortgage, pledge,
claim, lien, charge, hypothecation, assignment, offset or encumbrance whatsoever
(collectively, “Liens”); there are no restrictions on transfer of the Pledged
Stock contained in the certificate of incorporation or by-laws (or equivalent
organizational documents) of the Issuer or otherwise which have not otherwise
been enforceably and legally waived by the necessary parties; none of the
Pledged Stock has been issued or transferred in violation of the securities
registration, securities disclosure or similar laws of any jurisdiction to which
such issuance or transfer may be subject; the pledge and assignment of the
Collateral and the grant of a security interest under this Agreement vest in the
Pledgee, for the ratable benefit of the Creditor Parties, all rights of each
Pledgor in the Collateral as contemplated by this Agreement; and except as noted
on Schedule A, the Pledged Stock constitutes one hundred percent (100%) of the
issued and outstanding shares of capital stock of each Issuer.


 

Covenants.  Each Pledgor jointly and severally covenants that, until the
Obligations shall be indefeasibly satisfied in full in cash and each Document
and each agreement and instrument entered into in connection therewith is
irrevocably terminated: No Pledgor will sell, assign, transfer, convey, or
otherwise dispose of its rights in or to the Collateral or any interest therein;
nor will any Pledgor create, incur or permit to exist any Lien whatsoever with
respect to any of the Collateral or the proceeds thereof other than that created
hereby. Each Pledgor will, at its expense, defend the Pledgee’s right, title and
security interest in and to the Collateral against the claims of any other
party. Each Pledgor shall at any time, and from time to time, upon the written
request of the Pledgee, execute and deliver such further documents and do such
further acts and things as the Pledgee may reasonably request in order to
effectuate the purposes of this Agreement including, but without limitation,
delivering to the Pledgee, upon the occurrence of an Event of Default,
irrevocable proxies in respect of the Collateral in form satisfactory to the
Pledgee.  Until receipt thereof, upon an Event of Default that has occurred and
is continuing beyond any applicable grace period, this Agreement shall
constitute the Pledgor’s proxy to the Pledgee or its nominee to vote all shares
of Collateral then registered in each Pledgor’s name.

 

3

--------------------------------------------------------------------------------


 

No Pledgor will consent to or approve the issuance of (i) any additional shares
of any class of capital stock or other equity interests of the Issuer; or
(ii) any securities convertible either voluntarily by the holder thereof or
automatically upon the occurrence or nonoccurrence of any event or condition
into, or any securities exchangeable for, any such shares, unless, in either
case, such shares are pledged as Collateral pursuant to this Agreement. Each
Pledgor agrees to execute and deliver to each Issuer that is a limited liability
company or a limited partnership a control acknowledgment (“Control
Acknowledgement”) substantially in the form of Exhibit A hereto.  Each Pledgor
shall cause each such Issuer to acknowledge in writing its receipt and
acceptance thereof. Such Control Acknowledgement shall instruct such Issuer to
follow instructions from the Pledgee without any Pledgor’s consultation or
consent.


 


VOTING RIGHTS AND DIVIDENDS.  IN ADDITION TO THE PLEDGEE’S RIGHTS AND REMEDIES
SET FORTH IN SECTION 8 HEREOF, IN CASE AN EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING, BEYOND ANY APPLICABLE CURE PERIOD, THE PLEDGEE SHALL (I) BE
ENTITLED TO VOTE THE COLLATERAL, (II) BE ENTITLED TO GIVE CONSENTS, WAIVERS AND
RATIFICATIONS IN RESPECT OF THE COLLATERAL (EACH PLEDGOR HEREBY IRREVOCABLY
CONSTITUTING AND APPOINTING THE PLEDGEE, WITH FULL POWER OF SUBSTITUTION, THE
PROXY AND ATTORNEY-IN-FACT OF EACH PLEDGOR FOR SUCH PURPOSES) AND (III) BE
ENTITLED TO COLLECT AND RECEIVE FOR ITS OWN USE CASH DIVIDENDS PAID ON THE
COLLATERAL.  UNLESS AND UNTIL THERE SHALL HAVE OCCURRED AND BE CONTINUING AN
EVENT OF DEFAULT, EACH PLEDGOR SHALL BE PERMITTED TO EXERCISE OR REFRAIN FROM
EXERCISING ANY VOTING RIGHTS OR OTHER POWERS; PROVIDED THAT, IN EACH CASE, NO
VOTE SHALL BE CAST OR ANY CONSENT, WAIVER OR RATIFICATION GIVEN OR ANY ACTION
TAKEN OR OMITTED TO BE TAKEN IF, IN THE REASONABLE JUDGMENT OF THE PLEDGEE, SUCH
ACTION WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE VALUE OF THE COLLATERAL OR
ANY PART THEREOF; AND, PROVIDED, FURTHER, THAT EACH PLEDGOR SHALL GIVE AT LEAST
FIVE (5) DAYS’ WRITTEN NOTICE OF THE MANNER IN WHICH SUCH PLEDGOR INTENDS TO
EXERCISE, OR THE REASONS FOR REFRAINING FROM EXERCISING, ANY VOTING RIGHTS OR
OTHER POWERS OTHER THAN WITH RESPECT TO ANY ELECTION OF DIRECTORS AND VOTING
WITH RESPECT TO ANY INCIDENTAL MATTERS.  FOLLOWING THE OCCURRENCE OF AN EVENT OF
DEFAULT, ALL RIGHTS OF EACH PLEDGOR TO VOTE AND TO GIVE CONSENTS, WAIVERS AND
RATIFICATIONS SHALL CEASE AND ALL DIVIDENDS AND ALL OTHER DISTRIBUTIONS IN
RESPECT OF ANY OF THE COLLATERAL, SHALL BE DELIVERED TO THE PLEDGEE TO HOLD AS
COLLATERAL AND SHALL, IF RECEIVED BY ANY PLEDGOR, BE RECEIVED IN TRUST FOR THE
BENEFIT OF THE PLEDGEE, BE SEGREGATED FROM THE OTHER PROPERTY OR FUNDS OF ANY
OTHER PLEDGOR, AND BE FORTHWITH DELIVERED TO THE PLEDGEE AS COLLATERAL IN THE
SAME FORM AS SO RECEIVED (WITH ANY NECESSARY ENDORSEMENT).


 

Event of Default.  An “Event of Default” under this Agreement shall occur upon
the happening of any of the following events: An “Event of Default” under any
Document or any agreement or note related to any Document shall have occurred
and be continuing beyond any applicable cure period; Any Pledgor shall default
in the performance of any of its obligations under any Document, including,
without limitation, this Agreement, and such default shall not be cured during
the cure period applicable thereto; Any representation or warranty of any
Pledgor made herein, in any Document or in any agreement, statement or
certificate given in writing pursuant hereto or thereto or in connection
herewith or therewith shall be false or misleading in any material respect; Any
portion of the Collateral is subjected to a levy of execution, attachment,
distraint or other judicial process or any portion of the Collateral is the
subject of a claim (other than by the Pledgee) of a Lien or other right or
interest in or to the Collateral and such levy or claim shall not

 

4

--------------------------------------------------------------------------------


 

be cured, disputed or stayed within a period of fifteen (15) business days after
the occurrence thereof; or Any Pledgor shall (i) apply for, consent to, or
suffer to exist the appointment of, or the taking of possession by, a receiver,
custodian, trustee, liquidator or other fiduciary of itself or of all or a
substantial part of its property, (ii) make a general assignment for the benefit
of creditors, (iii) commence a voluntary case under any state or federal
bankruptcy laws (as now or hereafter in effect), (iv) be adjudicated a bankrupt
or insolvent, (v) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (vi) acquiesce to, or fail to have
dismissed, within thirty (30) days, any petition filed against it in any
involuntary case under such bankruptcy laws, or (vii) take any action for the
purpose of effecting any of the foregoing.


 

Remedies.  In case an Event of Default shall have occurred and is continuing,
the Pledgee may: Transfer any or all of the Collateral into its name, or into
the name of its nominee or nominees; Exercise all corporate rights with respect
to the Collateral including, without limitation, all rights of conversion,
exchange, subscription or any other rights, privileges or options pertaining to
any shares of the Collateral as if it were the absolute owner thereof,
including, but without limitation, the right to exchange, at its discretion, any
or all of the Collateral upon the merger, consolidation, reorganization,
recapitalization or other readjustment of the Issuer thereof, or upon the
exercise by the Issuer of any right, privilege or option pertaining to any of
the Collateral, and, in connection therewith, to deposit and deliver any and all
of the Collateral with any committee, depository, transfer agent, registrar or
other designated agent upon such terms and conditions as it may determine, all
without liability except to account for property actually received by it; and
Subject to any requirement of applicable law, sell, assign and deliver the whole
or, from time to time, any part of the Collateral at the time held by the
Pledgee, at any private sale or at public auction, with or without demand,
advertisement or notice of the time or place of sale or adjournment thereof or
otherwise (all of which are hereby waived, except such notice as is required by
applicable law and cannot be waived), for cash or credit or for other property
for immediate or future delivery, and for such price or prices and on such terms
as the Pledgee in its sole discretion may determine, or as may be required by
applicable law.


 

Each Pledgor hereby waives and releases any and all right or equity of
redemption, whether before or after sale hereunder.  At any such sale, unless
prohibited by applicable law, the Pledgee may bid for and purchase the whole or
any part of the Collateral so sold free from any such right or equity of
redemption.  All moneys received by the Pledgee hereunder, whether upon sale of
the Collateral or any part thereof or otherwise, shall be held by the Pledgee
and applied by it as provided in Section 10 hereof.  No failure or delay on the
part of the Pledgee in exercising any rights hereunder shall operate as a waiver
of any such rights nor shall any single or partial exercise of any such rights
preclude any other or future exercise thereof or the exercise of any other
rights hereunder.  The Pledgee shall have no duty as to the collection or
protection of the Collateral or any income thereon nor any duty as to
preservation of any rights pertaining thereto, except to apply the funds in
accordance with the requirements of Section 10 hereof.  The Pledgee may exercise
its rights with respect to property held hereunder without resort to other
security for or sources of reimbursement for the Obligations.  In addition to
the foregoing, Pledgee shall have all of the rights, remedies and privileges of
a secured party under the Uniform Commercial Code of New York (the “UCC”)
regardless of the jurisdiction in which enforcement hereof is sought.

 

5

--------------------------------------------------------------------------------


 


PRIVATE SALE.  EACH PLEDGOR RECOGNIZES THAT THE PLEDGEE MAY BE UNABLE TO EFFECT
(OR TO DO SO ONLY AFTER DELAY WHICH WOULD ADVERSELY AFFECT THE VALUE THAT MIGHT
BE REALIZED FROM THE COLLATERAL) A PUBLIC SALE OF ALL OR PART OF THE COLLATERAL
BY REASON OF CERTAIN PROHIBITIONS CONTAINED IN THE SECURITIES ACT, AND MAY BE
COMPELLED TO RESORT TO ONE OR MORE PRIVATE SALES TO A RESTRICTED GROUP OF
PURCHASERS WHO WILL BE OBLIGED TO AGREE, AMONG OTHER THINGS, TO ACQUIRE SUCH
COLLATERAL FOR THEIR OWN ACCOUNT, FOR INVESTMENT AND NOT WITH A VIEW TO THE
DISTRIBUTION OR RESALE THEREOF.  EACH PLEDGOR AGREES THAT ANY SUCH PRIVATE SALE
MAY BE AT PRICES AND ON TERMS LESS FAVORABLE TO THE SELLER THAN IF SOLD AT
PUBLIC SALES AND THAT SUCH PRIVATE SALES SHALL BE DEEMED TO HAVE BEEN MADE IN A
COMMERCIALLY REASONABLE MANNER.  EACH PLEDGOR AGREES THAT THE PLEDGEE HAS NO
OBLIGATION TO DELAY SALE OF ANY COLLATERAL FOR THE PERIOD OF TIME NECESSARY TO
PERMIT THE ISSUER TO REGISTER THE COLLATERAL FOR PUBLIC SALE UNDER THE
SECURITIES ACT.


 


PROCEEDS OF SALE.  THE PROCEEDS OF ANY COLLECTION, RECOVERY, RECEIPT,
APPROPRIATION, REALIZATION OR SALE OF THE COLLATERAL SHALL BE APPLIED BY THE
PLEDGEE AS FOLLOWS:


 


FIRST, TO THE PAYMENT OF ALL COSTS, REASONABLE EXPENSES AND CHARGES OF THE
PLEDGEE AND TO THE REIMBURSEMENT OF THE PLEDGEE FOR THE PRIOR PAYMENT OF SUCH
COSTS, REASONABLE EXPENSES AND CHARGES INCURRED IN CONNECTION WITH THE CARE AND
SAFEKEEPING OF THE COLLATERAL (INCLUDING, WITHOUT LIMITATION, THE REASONABLE
EXPENSES OF ANY SALE OR ANY OTHER DISPOSITION OF ANY OF THE COLLATERAL),
ATTORNEYS’ FEES AND REASONABLE EXPENSES, COURT COSTS, ANY OTHER FEES OR EXPENSES
INCURRED OR EXPENDITURES OR ADVANCES MADE BY THE PLEDGEE IN THE PROTECTION,
ENFORCEMENT OR EXERCISE OF ITS RIGHTS, POWERS OR REMEDIES HEREUNDER;


 

Second, to the payment of the Obligations, in whole or in part, in such order as
the Pledgee may elect, whether or not such Obligations are then due; Third, to
such persons, firms, corporations or other entities as required by applicable
law including, without limitation, Section 9-615(a)(3) of the UCC; and Fourth,
to the extent of any surplus to the Pledgors or as a court of competent
jurisdiction may direct.


 

In the event that the proceeds of any collection, recovery, receipt,
appropriation, realization or sale are insufficient to satisfy the Obligations,
each Pledgor shall be jointly and severally liable for the deficiency plus the
costs and fees of any attorneys employed by the Pledgee to collect such
deficiency.

 


WAIVER OF MARSHALING.  EACH PLEDGOR HEREBY WAIVES ANY RIGHT TO COMPEL ANY
MARSHALING OF ANY OF THE COLLATERAL.


 


NO WAIVER.  ANY AND ALL OF THE PLEDGEE’S RIGHTS WITH RESPECT TO THE LIENS
GRANTED UNDER THIS AGREEMENT SHALL CONTINUE UNIMPAIRED, AND PLEDGOR SHALL BE AND
REMAIN OBLIGATED IN ACCORDANCE WITH THE TERMS HEREOF, NOTWITHSTANDING (A) THE
BANKRUPTCY, INSOLVENCY OR REORGANIZATION OF ANY PLEDGOR, (B) THE RELEASE OR
SUBSTITUTION OF ANY ITEM OF THE COLLATERAL AT ANY TIME, OR OF ANY RIGHTS OR
INTERESTS THEREIN, OR (C) ANY DELAY, EXTENSION OF TIME, RENEWAL, COMPROMISE OR
OTHER INDULGENCE GRANTED BY THE PLEDGEE IN REFERENCE TO ANY OF THE OBLIGATIONS. 
EACH PLEDGOR HEREBY WAIVES ALL NOTICE OF ANY SUCH DELAY, EXTENSION, RELEASE,
SUBSTITUTION, RENEWAL, COMPROMISE OR OTHER INDULGENCE, AND HEREBY CONSENTS TO BE
BOUND HEREBY AS FULLY AND EFFECTIVELY AS IF SUCH PLEDGOR HAD EXPRESSLY AGREED
THERETO IN ADVANCE.  NO DELAY OR EXTENSION OF TIME BY THE PLEDGEE IN EXERCISING
ANY POWER OF SALE, OPTION OR OTHER RIGHT OR REMEDY HEREUNDER, AND NO FAILURE BY
THE PLEDGEE TO GIVE NOTICE OR MAKE DEMAND, SHALL CONSTITUTE A WAIVER THEREOF, OR
LIMIT, IMPAIR OR

 

6

--------------------------------------------------------------------------------


 


PREJUDICE THE PLEDGEE’S RIGHT TO TAKE ANY ACTION AGAINST ANY PLEDGOR OR TO
EXERCISE ANY OTHER POWER OF SALE, OPTION OR ANY OTHER RIGHT OR REMEDY.


 


EXPENSES.  THE COLLATERAL SHALL SECURE, AND EACH PLEDGOR SHALL PAY TO THE
PLEDGEE ON DEMAND, FROM TIME TO TIME, ALL REASONABLE COSTS AND EXPENSES,
(INCLUDING BUT NOT LIMITED TO, REASONABLE ATTORNEYS’ FEES AND COSTS, TAXES, AND
ALL TRANSFER, RECORDING, FILING AND OTHER CHARGES) OF, OR INCIDENTAL TO, THE
CUSTODY, CARE, TRANSFER, ADMINISTRATION OF THE COLLATERAL OR ANY OTHER
COLLATERAL, OR IN ANY WAY RELATING TO THE ENFORCEMENT, PROTECTION OR
PRESERVATION OF THE RIGHTS OR REMEDIES OF THE PLEDGEE UNDER THIS AGREEMENT OR
WITH RESPECT TO ANY OF THE OBLIGATIONS.


 


THE PLEDGEE APPOINTED ATTORNEY-IN-FACT AND PERFORMANCE BY THE PLEDGEE.  UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT, EACH PLEDGOR HEREBY IRREVOCABLY CONSTITUTES
AND APPOINTS THE PLEDGEE AS SUCH PLEDGOR’S TRUE AND LAWFUL ATTORNEY-IN-FACT,
WITH FULL POWER OF SUBSTITUTION, TO EXECUTE, ACKNOWLEDGE AND DELIVER ANY
INSTRUMENTS AND TO DO IN SUCH PLEDGOR’S NAME, PLACE AND STEAD, ALL SUCH ACTS,
THINGS AND DEEDS FOR AND ON BEHALF OF AND IN THE NAME OF SUCH PLEDGOR, WHICH
SUCH PLEDGOR COULD OR MIGHT DO OR WHICH THE PLEDGEE MAY DEEM NECESSARY,
DESIRABLE OR CONVENIENT TO ACCOMPLISH THE PURPOSES OF THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, TO EXECUTE SUCH INSTRUMENTS OF ASSIGNMENT OR TRANSFER OR
ORDERS AND TO REGISTER, CONVEY OR OTHERWISE TRANSFER TITLE TO THE COLLATERAL
INTO THE PLEDGEE’S NAME.  EACH PLEDGOR HEREBY RATIFIES AND CONFIRMS ALL THAT
SAID ATTORNEY-IN-FACT MAY SO DO AND HEREBY DECLARES THIS POWER OF ATTORNEY TO BE
COUPLED WITH AN INTEREST AND IRREVOCABLE.  IF ANY PLEDGOR FAILS TO PERFORM ANY
AGREEMENT HEREIN CONTAINED, THE PLEDGEE MAY ITSELF PERFORM OR CAUSE PERFORMANCE
THEREOF, AND ANY COSTS AND EXPENSES OF THE PLEDGEE INCURRED IN CONNECTION
THEREWITH SHALL BE PAID BY THE PLEDGORS AS PROVIDED IN SECTION 10 HEREOF.


 


RECAPTURE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, IF THE
PLEDGEE OR ANY OTHER CREDITOR PARTY RECEIVES ANY PAYMENT OR PAYMENTS ON ACCOUNT
OF THE OBLIGATIONS, WHICH PAYMENT OR PAYMENTS OR ANY PART THEREOF ARE
SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE
AND/OR REQUIRED TO BE REPAID TO A TRUSTEE, RECEIVER, OR ANY OTHER PARTY UNDER
THE UNITED STATES BANKRUPTCY CODE, AS AMENDED, OR ANY OTHER FEDERAL OR STATE
BANKRUPTCY, REORGANIZATION, MORATORIUM OR INSOLVENCY LAW RELATING TO OR
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, COMMON LAW OR
EQUITABLE DOCTRINE, THEN TO THE EXTENT OF ANY SUM NOT FINALLY RETAINED BY THE
PLEDGEE OR SUCH OTHER CREDITOR PARTY, EACH PLEDGOR’S OBLIGATIONS TO THE PLEDGEE
AND THE OTHER CREDITOR PARTIES SHALL BE REINSTATED AND THIS AGREEMENT SHALL
REMAIN IN FULL FORCE AND EFFECT (OR BE REINSTATED) UNTIL PAYMENT SHALL HAVE BEEN
MADE TO THE PLEDGEE AND THE OTHER CREDITOR PARTIES, WHICH PAYMENT SHALL BE DUE
ON DEMAND.


 


CAPTIONS.  ALL CAPTIONS IN THIS AGREEMENT ARE INCLUDED HEREIN FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT CONSTITUTE PART OF THIS AGREEMENT FOR ANY OTHER
PURPOSE.


 


MISCELLANEOUS.  THIS AGREEMENT CONSTITUTES THE ENTIRE AND FINAL AGREEMENT AMONG
THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CHANGED,
TERMINATED OR OTHERWISE VARIED EXCEPT BY A WRITING DULY EXECUTED BY THE PARTIES
HERETO. NO WAIVER OF ANY TERM OR CONDITION OF THIS AGREEMENT, WHETHER BY DELAY,
OMISSION OR OTHERWISE, SHALL BE EFFECTIVE UNLESS IN WRITING AND SIGNED BY THE
PARTY SOUGHT TO BE CHARGED, AND THEN SUCH WAIVER SHALL BE EFFECTIVE ONLY IN THE
SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN. IN THE EVENT THAT ANY
PROVISION OF THIS AGREEMENT OR THE APPLICATION THEREOF TO ANY PLEDGOR OR ANY
CIRCUMSTANCE IN ANY JURISDICTION GOVERNING THIS AGREEMENT SHALL, TO ANY EXTENT,
BE INVALID OR UNENFORCEABLE UNDER ANY APPLICABLE STATUTE, REGULATION, OR RULE OF
LAW, SUCH PROVISION SHALL BE

 

7

--------------------------------------------------------------------------------


 


DEEMED INOPERATIVE TO THE EXTENT THAT IT MAY CONFLICT THEREWITH AND SHALL BE
DEEMED MODIFIED TO CONFORM TO SUCH STATUTE, REGULATION OR RULE OF LAW, AND THE
REMAINDER OF THIS AGREEMENT AND THE APPLICATION OF ANY SUCH INVALID OR
UNENFORCEABLE PROVISION TO PARTIES, JURISDICTIONS, OR CIRCUMSTANCES OTHER THAN
TO WHOM OR TO WHICH IT IS HELD INVALID OR UNENFORCEABLE SHALL NOT BE AFFECTED
THEREBY, NOR SHALL SAME AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER
PROVISION OF THIS AGREEMENT.


 


THIS AGREEMENT SHALL BE BINDING UPON EACH PLEDGOR, AND EACH PLEDGOR’S SUCCESSORS
AND ASSIGNS, AND SHALL INURE TO THE BENEFIT OF THE PLEDGEE AND ITS SUCCESSORS
AND ASSIGNS FOR THE RATABLE BENEFIT OF THE CREDITOR PARTIES.


 


ANY NOTICE OR OTHER COMMUNICATION REQUIRED OR PERMITTED PURSUANT TO THIS
AGREEMENT SHALL BE GIVEN IN ACCORDANCE WITH THE SECURITIES PURCHASE AGREEMENT.


 


THIS AGREEMENT AND THE OTHER DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.


 


EACH PLEDGOR HEREBY CONSENTS AND AGREES THAT THE STATE AND/OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY PLEDGOR,
ON THE ONE HAND, AND THE PLEDGEE AND/OR ANY OTHER CREDITOR PARTY, ON THE OTHER
HAND, PERTAINING TO THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS OR TO ANY
MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OF THE OTHER
DOCUMENTS, PROVIDED, THAT EACH PLEDGOR ACKNOWLEDGES THAT ANY APPEALS FROM THOSE
COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW
YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT
SHALL BE DEEMED OR OPERATE TO PRECLUDE THE PLEDGEE OR ANY OTHER CREDITOR PARTY
FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO
COLLECT THE INDEBTEDNESS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR
THE INDEBTEDNESS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
PLEDGEE AND/OR ANY OTHER CREDITOR PARTY.  EACH PLEDGOR EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND EACH PLEDGOR HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. 
EACH PLEDGOR HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER
PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO SUCH PLEDGOR AT THE ADDRESS SET FORTH IN THE SECURITIES PURCHASE
AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF
SUCH PLEDGOR’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE
U.S. MAILS, PROPER POSTAGE PREPAID.

 

8

--------------------------------------------------------------------------------


 


THE PARTIES HERETO DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING
SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE
BENEFITS OF THE JUDICIAL SYSTEM AND/OR OF ARBITRATION, THE PARTIES HERETO WAIVE
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE
PLEDGEE AND/OR ANY OTHER CREDITOR PARTY, ON THE ONE HAND, AND/OR ANY PLEDGOR, ON
THE OTHER HAND, ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT, ANY
OTHER DOCUMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.


 


IT IS UNDERSTOOD AND AGREED THAT ANY PERSON OR ENTITY THAT DESIRES TO BECOME A
PLEDGOR HEREUNDER, OR IS REQUIRED TO EXECUTE A COUNTERPART OF THIS AGREEMENT
AFTER THE DATE HEREOF PURSUANT TO THE REQUIREMENTS OF ANY DOCUMENT, SHALL BECOME
A PLEDGOR HEREUNDER BY (X) EXECUTING A JOINDER AGREEMENT IN FORM AND SUBSTANCE
SATISFACTORY TO THE PLEDGEE, (Y) DELIVERING SUPPLEMENTS TO SUCH EXHIBITS AND
ANNEXES TO SUCH DOCUMENTS AS THE PLEDGEE SHALL REASONABLY REQUEST AND/OR SET
FORTH IN SUCH JOINDER AGREEMENT AND (Z) TAKING ALL ACTIONS AS SPECIFIED IN THIS
AGREEMENT AS WOULD HAVE BEEN TAKEN BY SUCH PLEDGOR HAD IT BEEN AN ORIGINAL PARTY
TO THIS AGREEMENT, IN EACH CASE WITH ALL DOCUMENTS REQUIRED ABOVE TO BE
DELIVERED TO THE PLEDGEE AND WITH ALL DOCUMENTS AND ACTIONS REQUIRED ABOVE TO BE
TAKEN TO THE REASONABLE SATISFACTION OF THE PLEDGEE.


 


THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL
BE DEEMED AN ORIGINAL AND ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE
AND THE SAME AGREEMENT.  ANY SIGNATURE DELIVERED BY A PARTY BY FACSIMILE OR
ELECTRONIC TRANSMISSION SHALL BE DEEMED AN ORIGINAL SIGNATURE HERETO.


 

[Remainder of Page Intentionally Left Blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first written above.

 

 

 

MICRO COMPONENT TECHNOLOGY, INC.

 

 

 

 

 

By:

 

 

 

Name:

Roger E. Gower

 

 

Title:

Chief Executive Officer

 

 

 

Address:

c/o Micro Component Technologies, Inc.

 

 

2340 West County Road C

 

 

St. Paul, Minnesota 55113-2528

 

 

 

 

 

 

Facsimile:  (651) 697-4200

 

 

 

 

 

MCT INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

Name:

Roger E. Gower

 

 

Title:

Director

 

 

 

Address:

c/o Micro Component Technologies, Inc.

 

 

2340 West County Road C

 

 

St. Paul, Minnesota 55113-2528

 

 

 

 

 

 

Facsimile:  (651) 697-4200

 

 

 

 

 

MCT ASIA PTE. LTD.

 

 

 

 

 

By:

 

 

 

Name:

Roger E. Gower

 

 

Title:

Director

 

 

 

Address:

c/o Micro Component Technologies, Inc.

 

 

2340 West County Road C

 

 

St. Paul, Minnesota 55113-2528

 

--------------------------------------------------------------------------------


 

 

 

Facsimile:  (651) 697-4200

 

 

 

 

 

MCT ASIA (PENANG) SDN. BHD.

 

 

 

 

 

By:

 

 

 

Name:

Roger E. Gower

 

 

Title:

Director

 

 

 

Address:

c/o Micro Component Technologies, Inc.

 

 

2340 West County Road C

 

 

St. Paul, Minnesota 55113-2528

 

 

 

 

 

 

Facsimile:  (651) 697-4200

 

 

 

 

 

MCT PHILIPPINES.

 

 

 

 

 

By:

 

 

 

Name:

Roger E. Gower

 

 

Title:

Director

 

 

 

Address:

c/o Micro Component Technologies, Inc.

 

 

2340 West County Road C

 

 

St. Paul, Minnesota 55113-2528

 

 

 

 

 

 

Facsimile:  (651) 697-4200

 

 

 

 

 

BEIJING MCT CO. LTD.

 

 

 

 

 

By:

 

 

 

Name:

Roger E. Gower

 

 

Title:

Director

 

 

 

Address:

c/o Micro Component Technologies, Inc.

 

 

2340 West County Road C

 

 

St. Paul, Minnesota 55113-2528

 

 

 

 

 

 

Facsimile:  (651) 697-4200

 

--------------------------------------------------------------------------------


 

 

MCT (HONG KONG) LIMITED.

 

 

 

 

 

By:

 

 

 

Name:

Roger E. Gower

 

 

Title:

Director

 

 

 

Address:

c/o Micro Component Technologies, Inc.

 

 

2340 West County Road C

 

 

St. Paul, Minnesota 55113-2528

 

 

 

 

 

 

Facsimile:  (651) 697-4200

 

 

 

 

 

ASECO (MALAYSIA) SDN. BHD.

 

 

 

 

 

By:

 

 

 

Name:

Roger E. Gower

 

 

Title:

Director

 

 

 

Address:

c/o Micro Component Technologies, Inc.

 

 

2340 West County Road C

 

 

St. Paul, Minnesota 55113-2528

 

 

 

 

 

 

Facsimile:  (651) 697-4200

 

 

 

 

 

LV ADMINISTRATIVE SERVICES INC.,

 

as Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Pledged Stock

 

Pledgor

 

Issuer

 

Class of
Stock

 

Stock
Certificate
Number

 

Par Value

 

Number of
Shares

 

% of
outstanding
Shares

 

Micro Component Technology, Inc.

 

MCT International, Inc.

 

Common Stock

 

2

 

$

.01

 

1,000

 

100

%

MCT International,
 Inc.

 

MCT Asia
Pte. Ltd.

 

Capital Stock

 

5-8

 

$

1.00

 

2,587,255

 

100

%

MCT International, 
Inc.

 

MCT Asia (Penang) Sdn. Bhd.

 

Common Stock

 

Unknown

 

$

1.00

 

25,000

 

100

%

MCT International, 
Inc.

 

MCT Philippines

 

Capital Stock

 

Unknown

 

$

Php100.00

 

99,995

 

95

%

MCT International, 
Inc.

 

Beijing MCT Co. Ltd.

 

Interests

 

N/A

 

N/A

 

85% Interests

 

85

%

MCT International, 
Inc.

 

MCT (Hong Kong)

 

Undesignated

 

7

 

$

1.00

 

779,999

 

99.9

%

MCT International, 
Inc.

 

Aseco (Malaysia) Sdn. Bhd.

 

Unknown

 

Unknown

 

Unknown

 

Unknown

 

100

%

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF CONTROL ACKNOWLEDGMENT

 

Reference is hereby made to that certain Stock Pledge Agreement, dated as of
July 31, 2008 (as amended, restated, modified and/or supplemented from time to
time, the “Pledge Agreement”), between Micro Component Technologies, Inc. (the
“Pledgor”), the member of                         , a                       
[limited liability company] [limited partnership] (the “Issuer”), and LV
Administrative Services Inc., as administrative and collateral agent for the
Creditor Parties (as defined therein) (the “Agent”).  Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed thereto in the
Pledge Agreement.

 

The Issuer is hereby instructed by the Pledgor that all of the Pledgor’s right,
title and interest in and to all of the Pledgor’s rights in connection with any
[membership] [partnership] interests in the Issuer now and hereafter owned by
the Pledgor are subject to a pledge and security interest in favor of the Agent,
for the ratable benefit of the Creditor Parties.  The Pledgor hereby instructs
the Issuer to act upon any instruction delivered to it by the Agent with respect
to the Collateral without seeking further instruction from the Pledgor, and, by
its execution hereof,  the Issuer hereby agrees to do so.

 

The Issuer, by its written acknowledgment and acceptance hereof, hereby
acknowledges receipt of a copy of the Pledge Agreement and agrees promptly to
note on its books the security interest granted under the Pledge Agreement.  The
Issuer also waives any rights or requirements at any time hereafter to receive a
copy of the Pledge Agreement in connection with the registration of any
Collateral in the name of the Agent or its nominee or the exercise of voting
rights by the Agent or its nominee.

 

[Remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the Pledgor has caused this Control Acknowledgment to be
duly signed and delivered by its officer duly authorized as of this           
day of                        200    .

 

 

 

[PLEDGOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Acknowledged and accepted this
             day of                      200    .

 

[ISSUER]


BY:


 


NAME:


 


TITLE:


 

 

--------------------------------------------------------------------------------